                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                              SAN JOSE DIVISION
                                  11

                                  12        ROBERTA RONIQUE BELL,                             Case No. 17-CV-07346-LHK
Northern District of California
 United States District Court




                                  13                    Petitioner,                           ORDER DENYING RESPONDENT’S
                                                                                              MOTION TO DISMISS, DENYING
                                  14              v.                                          PETITIONER’S MOTION TO
                                                                                              TRANSFER, APPOINTING COUNSEL
                                  15        WARDEN FCI DUBLIN,
                                                                                              Re: Dkt. Nos. 17, 19, 20
                                  16                    Respondent.

                                  17

                                  18           Before the Court is respondent’s motion to dismiss petitioner’s pro se habeas petition.
                                  19   Also before the Court is petitioner’s motion to transfer this petition to the Middle District of
                                  20   Pennsylvania and petitioner’s request to be appointed counsel.
                                  21           For the reasons stated below, respondent’s motion to dismiss is DENIED. Petitioner’s
                                  22   motion to transfer is DENIED. Petitioner’s request for appointment of counsel is GRANTED.
                                  23   I.      FACTUAL AND PROCEDURAL BACKGROUND
                                  24           Petitioner Roberta Ronique Bell (“petitioner”) is a federal prisoner incarcerated in Dublin,
                                  25   California. Petitioner filed a pro se habeas petition (“Petition”) under 28 U.S.C. § 2241 (“Section
                                  26   2241”), and argued she is actually innocent of her 1996 conviction for tampering with a witness,
                                  27   Doreen Proctor (“Proctor”), by murder and by use of physical force and threats.
                                  28                                                      1
                                       Case No. 17-CV-07346-LHK
                                       ORDER DEN. RESP.’S MOT. TO DISMISS; DEN. PET’R’S MOT. TO TRANSFER, APPOINTING COUNSEL
                                   1          Before filing the Petition, petitioner attempted to pursue relief in the United States District

                                   2   Court for the Middle District of Pennsylvania (the “Middle District of Pennsylvania”). The

                                   3   Petition attached the Middle District of Pennsylvania’s order denying relief and corresponding

                                   4   memorandum (collectively, “Pennsylvania 60(b) Order” or “M.D. Pa. 60(b) Order”). See Dkt. No.

                                   5   1 at Ex. A. Because the Pennsylvania 60(b) Order provided a detailed factual and procedural

                                   6   summary, because neither petitioner nor respondent challenged the accuracy of this summary, and

                                   7   because the proceedings in the Middle District of Pennsylvania are relevant to the Court’s

                                   8   analysis, the Court will rely on the Pennsylvania 60(b) Order for much of the relevant background.

                                   9          The following facts, given in chronological order, are undisputed unless otherwise

                                  10   indicated.

                                  11          A.      Victim’s Work for Law Enforcement
                                  12          Proctor contacted the Carlisle Police Department in 1990, and stated she was interested in
Northern District of California
 United States District Court




                                  13   assisting that department in investigating the drug trade in the Carlisle, Pennsylvania area. See

                                  14   Dkt. No. 17 (“MTD” or “Dismissal Motion”), Exs. B-C (“Petitioner Transcript”) at 53:22-54:14.

                                  15   Proctor began working as an informant in 1991. Id. at 54:15-21; MTD at 1. Proctor worked

                                  16   primarily with Detective David Fones, a narcotics detective in the Carlisle Police Department

                                  17   (“Detective Fones”) who was also assigned to a Tri-County Drug Task Force (“Task Force”).

                                  18   Pet’r Tr. at 45:22-23, 53:22-54:2. Respondent stated that Proctor worked as an informant for the

                                  19   Task Force, rather than the Carlisle Police Department. MTD at 1.

                                  20          The Task Force investigated drug activity in Adams, Cumberland, and Perry Counties,

                                  21   Pennsylvania. See MTD, Ex. D (“Tyler Transcript”) at 354:14-15. The Task Force was made up

                                  22   of at least the members of police departments from those counties. See id. at 257:5-9. Some

                                  23   testimony suggested that the Task Force included state and federal investigators, see Pet’r Tr. at

                                  24   44:6-8, but this testimony conflicts with statements that the Task Force consisted of local

                                  25   investigators, see Tyler Tr. at 257:5-9.

                                  26          The Pennsylvania Attorney General’s Office had to approve Proctor wearing a wire for her

                                  27   work as an informant. See MTD, Ex. D (“Tyler Transcript”) at 81:18-82:8, 265:19-266:5. Agent

                                  28                                                     2
                                       Case No. 17-CV-07346-LHK
                                       ORDER DEN. RESP.’S MOT. TO DISMISS; DEN. PET’R’S MOT. TO TRANSFER, APPOINTING COUNSEL
                                   1   Ron Diller of the Pennsylvania Attorney General’s Office (“Agent Diller”) met with Proctor to

                                   2   gather information needed to apply for her to wear a wire. See id. Agent Diller was also a

                                   3   coordinator for the Task Force. See id.

                                   4          During her informant work, Proctor made four controlled purchases of cocaine. Pet’r Tr.

                                   5   at 54:15-21. Proctor testified in preliminary hearings against the persons from whom Proctor had

                                   6   purchased cocaine. Id. at 54:24-55:2. Respondent explained that Proctor had provided, and was

                                   7   providing, information about a drug trafficking operation run by David Tyler (“Tyler Operation”).

                                   8   MTD. However, this conflicts with testimony that Proctor was no longer performing undercover

                                   9   work or providing information to the Task Force. See Tyler Tr. at 89:7-10; 131:19-22; 132:15-22.

                                  10   Petitioner was involved in the Tyler Operation, and was David Tyler’s girlfriend. MTD at 1.

                                  11          Proctor was killed in Pennsylvania in 1992, the morning she was scheduled to testify in a

                                  12   state court drug trial against David Tyler. M.D. Pa. 60(b) Order at 2. Petitioner drove Proctor to
Northern District of California
 United States District Court




                                  13   the place that she was killed and fired the first shot into Proctor’s chest. MTD at 2. Willie Tyler,

                                  14   David Tyler’s brother, then shot Proctor in the head. Id.

                                  15          B.      Criminal Proceedings Against Petitioner
                                  16          Petitioner, David Tyler, Willie Tyler, Jerome King, David King, and Mary Hodge were

                                  17   arrested and charged under state law with Proctor’s murder. M.D. Pa. 60(b) Order at 2. Petitioner

                                  18   was acquitted in 1993. Id.

                                  19          After petitioner was acquitted of state charges, federal authorities investigated Proctor’s

                                  20   killing and filed federal charges against petitioner and Willie Tyler. Id. Petitioner was indicted on

                                  21   five counts and convicted of four. MTD at 3. Relevant here are two of the four counts on which

                                  22   petitioner was convicted: her convictions for tampering with a witness by murder in violation of

                                  23   18 U.S.C. § 1512(a)(1)(A) and (C) and for tampering with a witness by use of physical force and

                                  24   threats in violation of 18 U.S.C. § 1512(b)(1)-(3) (together, the “Tampering Counts”). The

                                  25   Tampering Counts envisioned two means by which the federal element could be fulfilled: if the

                                  26   defendant tampered with a witness either to prevent the witness from testifying at an official

                                  27   federal proceeding, or to prevent the witness from communicating with a federal law enforcement

                                  28                                                     3
                                       Case No. 17-CV-07346-LHK
                                       ORDER DEN. RESP.’S MOT. TO DISMISS; DEN. PET’R’S MOT. TO TRANSFER, APPOINTING COUNSEL
                                   1   officer. The indictment alleged, in support of the Tampering Counts, that petitioner intended both

                                   2   to prevent Proctor from testifying at official proceedings (the “federal proceeding charge”), and to

                                   3   prevent Proctor from communicating to a federal law enforcement officer (the “communication

                                   4   charge”). M.D. Pa. 60(b) Order at 5. Thus, each of petitioner’s convictions on the Tampering

                                   5   Counts is supported both by a federal proceeding charge and by a communication charge.

                                   6            The case against petitioner was heard by Judge Caldwell, United States District Judge for

                                   7   the Middle District of Pennsylvania (“Judge Caldwell”). See Dkt. No. 16. At trial, the

                                   8   government introduced evidence which respondent contended shows Proctor would have

                                   9   communicated with a federal officer. MTD at 10-12 (discussing Pet’r. Tr.). A jury sentenced

                                  10   petitioner to 10 years’ imprisonment for tampering with a witness by force and threats, and to life

                                  11   imprisonment for tampering with a witness by murder.1 M.D. Pa. 60(b) Order at 3. Petitioner’s

                                  12   conviction and sentence were upheld on appeal by the Third Circuit. See United States v. Bell,
Northern District of California
 United States District Court




                                  13   113 F.3d 1345 (3d Cir. 1997).

                                  14            C.     Petitioner’s Previous Attempts at Post-Conviction Relief

                                  15            In 1998, petitioner moved to vacate or set aside her sentence under 28 U.S.C. § 2255

                                  16   (“Section 2255”). M.D. Pa. 60(b) Order at 3. Petitioner argued ineffective assistance of counsel,

                                  17   double jeopardy, a due process violation based on evidence tampering, and vindictive prosecution.

                                  18   Id. at 4. The Middle District of Pennsylvania denied petitioner’s Section 2255 motion, and

                                  19   petitioner did not appeal. Id.

                                  20            In June 2016, petitioner sought permission from the Third Circuit to file a second Section

                                  21   2255 motion, which challenged her firearm conviction pursuant to a 2015 decision by the United

                                  22   States Supreme Court. Id. That matter has been stayed since June 2016 and appears to still be

                                  23   pending in the Third Circuit. See In re Roberta Ronique Bell, No. 16-2758 (3d Cir. filed June 13,

                                  24   2016).

                                  25

                                  26
                                  27
                                       1
                                         Petitioner was sentenced to an additional 15 years’ imprisonment on the two other counts not
                                       relevant to this Petition.
                                  28                                                    4
                                       Case No. 17-CV-07346-LHK
                                       ORDER DEN. RESP.’S MOT. TO DISMISS; DEN. PET’R’S MOT. TO TRANSFER, APPOINTING COUNSEL
                                   1          D.      Petitioner’s Current Attempt at Post-Conviction Relief, in Pennsylvania

                                   2          In July 2017, petitioner moved to reopen (“60(b) Motion”) the habeas motion she had filed

                                   3   in 1998. See generally, Mot. for Relief from J., United States v. Bell, No. 95-cr-0163-SHP (M.D.

                                   4   Pa. Jul. 13, 2017). In the 60(b) Motion, petitioner argued she was entitled to relief from judgment

                                   5   in light of new United States Supreme Court decisions, Fowler v. United States, 563 U.S. 668

                                   6   (2011) (“Fowler”), and Arthur Andersen LLP v. United States, 544 U.S. 696 (2005) (“Arthur

                                   7   Andersen”). Relevant here, petitioner contended that Fowler held the “witness murder subsection

                                   8   in § 1512(a)(1)(C) required that there be a reasonable likelihood that a witness’s murder was

                                   9   intended to prevent communication with a federal law enforcement officer or judge,” 60(b)

                                  10   Motion at 5; that petitioner was “being detained for conduct that has been rendered non-criminal

                                  11   pursuant to the Supreme Court’s interpretation of 18 U.S.C. § 1512,” id. at 9; that petitioner’s

                                  12   alleged co-defendant Willie Tyler had raised these same issues and been granted a new trial, id. at
Northern District of California
 United States District Court




                                  13   4-6; and that petitioner should be given the opportunity to present the same claims, id. at 9.

                                  14          In response to petitioner’s 60(b) Motion (“60(b) Opposition”), the government argued

                                  15   petitioner had failed to show “extraordinary circumstances” to reopen her Section 2255 Motion, as

                                  16   required by the Third Circuit. See Gov’t Br. in Opp’n to Defs.’ Mot. for Relief from J. at 10,

                                  17   United States v. Bell, No. 95-cr-0163-SHP (M.D. Pa. Aug. 10, 2017). The government explained

                                  18   that, before the 60(b) Motion could be granted, the Third Circuit required petitioner to show that

                                  19   “‘without such relief, an extreme and unexpected hardship would occur.’” Id. (citations omitted).

                                  20   The government argued that “[i]n the present case, there is a tried and true remedy available for

                                  21   Bell to pursue. Thus, Bell is unable to demonstrate how an unexpected hardship would occur if

                                  22   this Court were to deny her Motion . . . .” Id. at 11. According to the government, the “available”

                                  23   “remedy” was a Section 2241 petition in the Northern District of California, where petitioner is

                                  24   confined. See id. at 2 (“Bell’s actual innocence claim is cognizable pursuant to the safety-valve

                                  25   provision of § 2255(e) . . . the appropriate avenue is for Bell to file her petition under 28 U.S.C. §

                                  26   2241 in the district of her confinement. Thus, the Court should . . . summarily deny Bell’s motion

                                  27   and direct her to file a proper petition for relief pursuant to § 2241 in the Northern District of

                                  28                                                      5
                                       Case No. 17-CV-07346-LHK
                                       ORDER DEN. RESP.’S MOT. TO DISMISS; DEN. PET’R’S MOT. TO TRANSFER, APPOINTING COUNSEL
                                   1   California.”), 9-10 (arguing a defendant situated “[l]ike Bell” had “brought a successive § 2255

                                   2   petition,” and the Third Circuit had concluded that defendant should pursue § 2241 relief), 11

                                   3   (“Here, there are no gaps in the current system. Bell has a cognizable claim under § 2241”), 13

                                   4   (“Bell’s habeas corpus claim is cognizable under the safety valve provision of § 2255(e) and can

                                   5   be raised pursuant to § 2241.”).

                                   6          The Middle District of Pennsylvania denied the 60(b) Motion. See generally, M.D. Pa.

                                   7   60(b) Order. It stated it “d[id] not reach the merits of Bell’s claims because we agree with the

                                   8   government that Bell must pursue them in a petition under 28 U.S.C. § 2241.” Id. at 2. The court

                                   9   relied on the government’s argument that because petitioner could pursue a Section 2241 petition

                                  10   in the Northern District of California, she could not show hardship:

                                  11                  We need not weigh the above [60(b)(6)] factors. We agree with the
                                                      government that Bell cannot rely on Rule 60(b)(6) when she has resort
                                  12                  to 28 U.S.C. § 2241 to present her claims. Access to section 2241 for
Northern District of California
 United States District Court




                                                      adjudication of her claims would mean that no extraordinary
                                  13                  circumstances exist for the purposes of Rule 60(b)(6), as Bell would
                                                      not suffer any extreme or unexpected hardship, nor would there be
                                  14                  any risk she would suffer injustice.
                                                      ...
                                  15                  Bell is claiming that in light of Arthur Andersen and Fowler an
                                                      essential element of both of her convictions was not proven, with the
                                  16                  result that she was convicted of conduct that was not criminal.
                                                      Additionally, she was not able to present these claims in her section
                                  17                  2255 motion because the Supreme Court had not yet decided Arthur
                                                      Andersen and Fowler. In these circumstances, section 2241 is
                                  18                  available. . . . Bell’s claims are “sufficiently colorable ... for review
                                                      under § 2241.”
                                  19

                                  20   Id. at 10-11. The court also found there “is no issue whether a federal court in California would

                                  21   entertain” a petition filed by petitioner under Section 2241, because “Ninth Circuit law would also

                                  22   permit Bell to file a 2241 petition in similar circumstances.” Id. at 12.

                                  23          E.      Co-Defendant’s Post-Conviction Relief
                                  24          As noted, Willie Tyler was also charged under state law for Proctor’s murder. Willie Tyler

                                  25   was convicted of witness intimidation in violation of state law and served two years for this

                                  26   offense. MTD at 4. Following Willie Tyler’s release, federal authorities charged him under

                                  27

                                  28                                                     6
                                       Case No. 17-CV-07346-LHK
                                       ORDER DEN. RESP.’S MOT. TO DISMISS; DEN. PET’R’S MOT. TO TRANSFER, APPOINTING COUNSEL
                                   1   federal law. Id. His case was heard by Judge Caldwell. See Dkt. No. 16 at 3. A jury convicted

                                   2   Willie Tyler of the same offenses as petitioner. MTD at 4.

                                   3          Willie Tyler moved for post-conviction relief under Arthur Andersen and Fowler. Id. The

                                   4   Middle District of Pennsylvania initially denied relief, but on appeal the Third Circuit concluded

                                   5   that “there [was] not enough in the record to negate Tyler’s claim that he is actually innocent of

                                   6   tampering with a witness involved in an official proceeding,” and that “there [was] enough

                                   7   evidence to support Tyler’s claim that he is actually innocent of violating § 1512’s investigation-

                                   8   related communication provisions.” United States v. Tyler, 732 F.3d 241, 251, 252 (3d Cir. 2013).

                                   9   The Third Circuit remanded Willie Tyler’s case to the Middle District of Pennsylvania. See MTD

                                  10   at 6. On remand, the government conceded that Willie Tyler was actually innocent of the federal

                                  11   proceeding charge that underlies the Tampering Counts. Id. That left only the communication

                                  12   charge to support his convictions.
Northern District of California
 United States District Court




                                  13          Willie Tyler’s case was reassigned to Judge Jones, United States District Judge for the

                                  14   Middle District of Pennsylvania (“Judge Jones”). See Dkt. No. 16 at 3. In a new trial in 2017

                                  15   (“Willie Tyler’s retrial”), a jury convicted Willie Tyler of the Tampering Counts. However, Judge

                                  16   Jones granted Willie Tyler’s post-trial motion for judgment of acquittal. See MTD at 6. Judge

                                  17   Jones concluded that the government had not shown Willie Tyler intended to prevent Proctor from

                                  18   communicating with federal law enforcement; the government’s direct evidence supported only

                                  19   the conclusion that Proctor had been killed to prevent her from testifying; and only speculative and

                                  20   circumstantial evidence supported the conclusion that Willie Tyler had intended to prevent Proctor

                                  21   from communicating with federal law enforcement. See Mem. & Order at 18-26, United States v.

                                  22   Tyler, No. 96-cr-0106-JEJ (M.D. Pa. Feb. 14, 2018). Judge Jones also held that, because Willie

                                  23   Tyler knew the identity of the officers to whom Proctor reported, the Fowler standard was too low

                                  24   a burden for the government. Id. at 29-37. Because Willie Tyler knew the officers’ identity,

                                  25   Judge Jones held that the government had to prove beyond a reasonable doubt that those officers

                                  26   worked for the federal government. Id. at 34. Because the government had not done so, Judge

                                  27   Jones held Willie Proctor was entitled to have his conviction vacated. Id. at 37.

                                  28                                                     7
                                       Case No. 17-CV-07346-LHK
                                       ORDER DEN. RESP.’S MOT. TO DISMISS; DEN. PET’R’S MOT. TO TRANSFER, APPOINTING COUNSEL
                                   1          The government has appealed Judge Jones’s decision to vacate Willie Tyler’s conviction.

                                   2   MTD at 6. That appeal remains pending. See Order Staying Appeal, United States v. Tyler, No.

                                   3   18-1319 (3d Cir. July 31, 2018). While that appeal is pending, Willie Tyler has been granted

                                   4   release. See Order, United States v. Tyler, No. 96-cr-0106-JEJ (M.D. Pa. Feb. 20, 2018).

                                   5          F.      Petitioner’s Current Attempt at Post-Conviction Relief, in this Court
                                   6          After the Middle District of Pennsylvania denied petitioner’s 60(b) Motion, she filed the

                                   7   Petition in this Court pursuant to Section 2241. See Petition. Petitioner claimed she is actually

                                   8   innocent of the 1996 convictions for the Tampering Counts. See id. at 7-8. Petitioner argued that

                                   9   Fowler and Arthur Andersen rendered her conduct noncriminal and thus, she is factually innocent.

                                  10   See id. Petitioner also summarized the proceedings in the Middle District of Pennsylvania, and

                                  11   how she came to be before this Court. See id. at 6. Petitioner asked the Court to appoint counsel,

                                  12   grant a hearing, vacate her conviction and sentence, and grant a new trial. Id. at 9. Petitioner
Northern District of California
 United States District Court




                                  13   attached the Pennsylvania 60(b) Order to her Petition.

                                  14          The Court concluded petitioner stated a cognizable claim and ordered respondent to show

                                  15   cause why the Petition should not be granted. See Dkt. No. 9 at 2. Respondent moved to dismiss

                                  16   for lack of jurisdiction (“Dismissal Motion” or “MTD”). See MTD at 1. Petitioner opposed

                                  17   (“Opposition”),2 repeated her request for counsel and noted her co-defendant Willie Tyler was

                                  18   granted a new trial based on the same arguments petitioner raised. See Dkt. No. 18. Petitioner

                                  19   asked the Court to transfer her Petition to the Middle District of Pennsylvania (“Transfer

                                  20   Motion”).3 See Dkt. Nos. 19, 20.

                                  21          Separate from this motions practice, the Court received two letters (“Letters”) that ask the

                                  22   Court to appoint counsel for petitioner. See Dkt. Nos. 12, 16. The first of the Letters is from the

                                  23   Federal Public Defender for the Northern District of California, Steven Kalar (“FPD Kalar”). See

                                  24

                                  25
                                       2
                                  26     The Opposition appears twice on the docket. See Dkt. Nos. 18 and 21. Upon review, the entries
                                       are duplicates. Where the Court cites the Opposition, it cites Docket Number 18.
                                       3
                                  27     The Transfer Motion appears twice on the docket. See Dkt. Nos. 19, 20. Upon review, the
                                       entries are duplicates. Where the Court cites the Transfer Motion, it cites Docket Number 19.
                                  28                                                     8
                                       Case No. 17-CV-07346-LHK
                                       ORDER DEN. RESP.’S MOT. TO DISMISS; DEN. PET’R’S MOT. TO TRANSFER, APPOINTING COUNSEL
                                   1   Dkt. No. 12. FPD Kalar pointed to petitioner’s unique circumstances– that intervening law may

                                   2   call petitioner’s conviction into question, that her co-defendant Willie Tyler raised the same

                                   3   grounds for relief in a habeas petition and had his conviction and life sentence overturned, and that

                                   4   petitioner has CJA counsel in the Middle District of Pennsylvania who is already familiar with her

                                   5   case – as justifications for appointing counsel here. See id. FPD Kalar stated that, if the Court

                                   6   does not wish to appoint petitioner’s current CJA counsel, FPD Kalar would take petitioner’s case.

                                   7          The second of the Letters is from Judge Sylvia Rambo, a United States District Judge for

                                   8   the Middle District of Pennsylvania (“Judge Rambo”). See Dkt. No. 16. Judge Rambo explains

                                   9   that petitioner’s case has been reassigned to her from the now-retired Judge Caldwell. See id. at 5.

                                  10   Judge Rambo also noted petitioner’s unique circumstances – the change in the law, the acquittal of

                                  11   petitioner’s co-defendant, and the existing CJA counsel – and “suggest[ed] that counsel be

                                  12   appointed” because “it seems inequitable to not provide the same level of legal expertise to
Northern District of California
 United States District Court




                                  13   separately indicted co-conspirators.” Id. at 5.

                                  14   II.    LEGAL BACKGROUND

                                  15          Before the Court turns to the Dismissal Motion, it is useful to summarize the law that lets

                                  16   the Petition to be brought in the Northern District of California, and the change in the law on

                                  17   which the Petition is based.

                                  18          A.      Section 2241 and “Escape Hatch” Petitions
                                  19          Generally, a prisoner in custody under sentence of a federal court who wishes to attack

                                  20   collaterally the validity of his conviction or sentence must do so by way of a motion to vacate, set

                                  21   aside or correct the sentence pursuant to Section 2255 in the court which imposed the sentence.

                                  22   See Tripati v. Henman, 843 F.2d 1160, 1162 (9th Cir. 1988) (explaining that convictions are

                                  23   generally attacked with a Section 2255 motion), cert. denied, 488 U.S. 982 (1988). Only the

                                  24   sentencing court has jurisdiction. See id. at 1163. However, there is an exception to the general

                                  25   bar against using Section 2241 to collaterally attack a conviction or sentence: a federal prisoner

                                  26   may seek relief under Section 2241 if he can show the remedy available under Section 2255 is

                                  27   “‘inadequate or ineffective to test the validity of his detention.’” United States v. Pirro, 104 F.3d

                                  28                                                     9
                                       Case No. 17-CV-07346-LHK
                                       ORDER DEN. RESP.’S MOT. TO DISMISS; DEN. PET’R’S MOT. TO TRANSFER, APPOINTING COUNSEL
                                   1   297, 299 (9th Cir. 1997) (quoting 28 U.S.C. § 2255). This exception is sometimes referred to as

                                   2   the “escape hatch” to Section 2255. Lorentsen v. Hood, 223 F.3d 950, 953 (9th Cir. 2000). The

                                   3   Ninth Circuit has recognized the escape hatch is a narrow exception. See id.

                                   4          A petitioner who attempts to raise a claim of actual innocence in a Section 2241 petition

                                   5   under the escape hatch (“escape hatch petition”) will be able to show that the Section 2255 remedy

                                   6   is inadequate or ineffective only if she “(1) makes a claim of actual innocence, and (2) has not had

                                   7   an unobstructed procedural shot at presenting that claim.” Stephens v. Herrera, 464 F.3d 895, 898

                                   8   (9th Cir. 2006); see, e.g., Alaimalo v. United States, 645 F.3d 1042, 1047-48 (9th Cir. 2011)

                                   9   (holding that because “actual innocence” claim was unavailable until Ninth Circuit overruled prior

                                  10   law, after completion of petitioner’s direct appeal and denial of his Section 2255 motion, petitioner

                                  11   did not have an unobstructed chance to present his innocence claim); Stephens, 464 F.3d at 898-99

                                  12   (finding that petitioner was denied an “unobstructed procedural shot” where the claim arose after
Northern District of California
 United States District Court




                                  13   his Section 2255 motion was denied, but that petitioner failed to satisfy the actual innocence

                                  14   requirement set forth in Bousley v. United States, 523 U.S. 614 (1998)); Ivy v. Pontesso, 328 F.3d

                                  15   1057, 1060-61 (9th Cir. 2003) (finding petitioner was not denied an “unobstructed procedural

                                  16   opportunity” to present his actual innocence claim in his prior Section 2255 petitions because it

                                  17   was factually and legally available to him since the day he was indicted). Here, petitioner must

                                  18   show that “in light of all the evidence, it is more likely than not that no reasonable juror would

                                  19   have convicted” her. Muth v. Fondren, 676 F.3d 815, 819 (9th Cir. 2012).

                                  20          The Ninth Circuit has held that, before proceeding to the merits of an escape hatch petition,

                                  21   a district court should resolve “the threshold question” of whether the petition was properly

                                  22   brought under Section 2241, or whether it should be construed as a motion under Section 2255.

                                  23   See Muth, 676 F.3d at 818. However, the Ninth Circuit also recognized this question may arise

                                  24   after a case has been transferred from another district. In that situation, “[u]nder the law of the

                                  25   case doctrine, the transferee court should not revisit the transferor court’s characterization of the

                                  26   petition unless that characterization was ‘clearly erroneous’ or would result in ‘manifest

                                  27   injustice.’” Id. The Ninth Circuit refused to “require both the transferor court and the transferee

                                  28                                                     10
                                       Case No. 17-CV-07346-LHK
                                       ORDER DEN. RESP.’S MOT. TO DISMISS; DEN. PET’R’S MOT. TO TRANSFER, APPOINTING COUNSEL
                                   1   court to conduct a full analysis,” as this “would engender redundant analysis and could result in a

                                   2   case bouncing back and forth if the two districts disagree on the characterization of the filing.” Id.

                                   3   Here, the transferor court “conducted a full analysis,” so Court “proceed[s] directly to the merits.”

                                   4          B.      The Tampering Counts and Changes in the Law

                                   5          Relevant here are petitioner’s convictions for tampering with a witness by murder and for

                                   6   tampering with a witness by use of physical force and threats (together, the “Tampering Counts”).

                                   7   At the time of petitioner’s conviction, the relevant statute provided:

                                   8                   (a)(1) Whoever kills or attempts to kill another person, with intent
                                                      to-
                                   9                  (A) prevent the attendance or testimony of any person in an official
                                                      proceeding; . . . or
                                  10                  (C) prevent the communication by any person to a law enforcement
                                                      officer or judge of the United States of information relating to the
                                  11                  commission or possible commission of a Federal offense or a
                                                      violation of conditions of probation, parole, or release pending
                                  12                  judicial proceedings;
Northern District of California
 United States District Court




                                                      shall be punished [by] . . . the death penalty or imprisonment for life,
                                  13                  and in the case of any other killing . . . .
                                  14                  (b) Whoever knowingly uses intimidation or physical force,
                                                      threatens, or corruptly persuades another person, or attempts to do so,
                                  15                  or engages in misleading conduct toward another person, with intent
                                                      to--
                                  16                  (1) influence, delay, or prevent the testimony of any person in an
                                                      official proceeding;
                                  17                  (2) cause or induce any person to--
                                                      (A) withhold testimony, or withhold a record, document, or other
                                  18                  object, from an official proceeding;
                                                      (B) alter, destroy, mutilate, or conceal an object with intent to impair
                                  19                  the object’s integrity or availability for use in an official proceeding;
                                                      (C) evade legal process summoning that person to appear as a
                                  20                  witness, or to produce a record, document, or other object, in an
                                                      official proceeding; or
                                  21                  (D) be absent from an official proceeding to which such person has
                                                      been summoned by legal process; or
                                  22                  (3) hinder, delay, or prevent the communication to a law enforcement
                                                      officer or judge of the United States of information relating to the
                                  23                  commission or possible commission of a Federal offense or a
                                                      violation of conditions of probation, parole, or release pending
                                  24                  judicial proceedings;
                                                      shall be . . . imprisoned not more than ten years . . . .
                                  25

                                  26   18 U.S.C. § 1512(a)(1)(A), (C); § 1512(b)(1)-(3) (1994).

                                  27

                                  28                                                     11
                                       Case No. 17-CV-07346-LHK
                                       ORDER DEN. RESP.’S MOT. TO DISMISS; DEN. PET’R’S MOT. TO TRANSFER, APPOINTING COUNSEL
                                   1          At the time of petitioner’s conviction, the phrase “official proceeding” was defined in

                                   2   another statute within the same chapter as follows:

                                   3                  (A) a proceeding before a judge or court of the United States, a United
                                                      States magistrate, a bankruptcy judge, a judge of the United States
                                   4                  Tax Court, a special trial judge of the Tax Court, a judge of the United
                                                      States Claims Court, or a Federal grand jury;
                                   5                  (B) a proceeding before the Congress;
                                                      (C) a proceeding before a Federal Government agency which is
                                   6                  authorized by law; or
                                                      (D) a proceeding involving the business of insurance whose activities
                                   7                  affect interstate commerce before any insurance regulatory official or
                                                      agency or any agent or examiner appointed by such official or agency
                                   8                  to examine the affairs of any person engaged in the business of
                                                      insurance whose activities affect interstate commerce
                                   9

                                  10   18 U.S.C. § 1515(a)(1) (1994).

                                  11          Thus, the statute could be violated: (1) if the defendant intended to prevent the victim from

                                  12   testifying at one of the enumerated federal proceedings, which “need not be pending or about to be
Northern District of California
 United States District Court




                                  13   instituted at the time of the offense,” 18 U.S.C. § 1512(e)(1) (“subpart (e)(1)”), or (2) if the

                                  14   defendant intended to prevent the victim from communicating with a federal law enforcement

                                  15   officer. These elements make the crime a federal offense, as opposed to one within the purview of

                                  16   a state. See Fowler, 563 U.S. at 675 (explaining why the scope of the statute must be limited).

                                  17                  1.      The Federal Proceeding Charge and Arthur Andersen
                                  18          Following petitioner’s conviction, the United States Supreme Court clarified the nexus that

                                  19   was required between a defendant’s conduct and a particular proceeding. See Arthur Andersen,

                                  20   544 U.S. at 707-08. In Arthur Andersen, the government argued that subpart (e)(1) meant the

                                  21   government need not show any nexus at all. See id. at 707. The Court rejected this argument:

                                  22                  It is, however, one thing to say that a proceeding “need not be pending
                                                      or about to be instituted at the time of the offense,” and quite another
                                  23                  to say a proceeding need not even be foreseen. A “knowingly ...
                                                      corrup[t] persaude[r]” cannot be someone who persuades others to
                                  24                  shred documents under a document retention policy when he does not
                                                      have in contemplation any particular official proceeding in which
                                  25                  those documents might be material.
                                  26   Id. at 707-08. The Court held that the government must show “a ‘nexus’ between the obstructive

                                  27   act and the proceeding,” because “‘if the defendant lacks knowledge that his actions are likely to

                                  28                                                     12
                                       Case No. 17-CV-07346-LHK
                                       ORDER DEN. RESP.’S MOT. TO DISMISS; DEN. PET’R’S MOT. TO TRANSFER, APPOINTING COUNSEL
                                   1   affect the judicial proceeding,’ . . . , ‘he lacks the requisite intent to obstruct.’” Id. at 708 (citations

                                   2   omitted).

                                   3           The Third Circuit applied Arthur Andersen in considering Willie Tyler’s appeal of the

                                   4   district court’s initial decision on his habeas petition. See Tyler, 732 F.3d at 249-51. The Third

                                   5   Circuit rejected the government’s argument, and the district court’s conclusion, that Willie Tyler’s

                                   6   consciousness of wrongdoing was enough to fulfill the statute, without any nexus to a particular

                                   7   federal proceeding. See id. at 249. Instead, the Third Circuit relied on Arthur Andersen to hold

                                   8   that a defendant must have a particular federal proceeding in mind before he may be found guilty

                                   9   of a Tampering Count. See id. at 249-50; accord Valenzuela Gallardo v. Lynch, 818 F.3d 808,

                                  10   835 (9th Cir. 2016) (“although the government must still connect the obstructive act to an official

                                  11   proceeding under § 1512(b)(1), . . . the nexus does not have to be to an ongoing proceeding.

                                  12   Rather, it requires proof under § 1512(b)(1) of a foreseeable or contemplated proceeding.”) (citing
Northern District of California
 United States District Court




                                  13   Arthur Andersen, 544 U.S. at 707–08). In Willie Tyler’s case, the Third Circuit found that the

                                  14   only particular proceeding Tyler envisioned was David Tyler’s state court drug trial. Because

                                  15   “there was no federal proceeding contemplated at the time of Proctor’s murder,” Willie Tyler

                                  16   could be actually innocent of the Tampering Counts to the extent they were predicated on a federal

                                  17   proceeding charge. Tyler, 732 F.3d at 250-51.

                                  18           Here, respondent has conceded that petitioner is actually innocent of the federal proceeding

                                  19   charge under Arthur Andersen. See MTD at 9 (“The Government acknowledges that, based on

                                  20   Arthur Andersen, Bell is actually innocent of the official-proceeding charge.”). Therefore, the

                                  21   Court need not address the federal proceeding charge further.

                                  22                   2.      The Communication Charge and Fowler
                                  23           Petitioner’s conviction on the Tampering Counts was supported in part by the charge that

                                  24   petitioner killed Proctor in order to prevent Proctor from communicating with federal law

                                  25   enforcement. When petitioner was convicted, the Third Circuit only required the government to

                                  26   prove “that the defendant believed that [the witness] might communicate with the federal

                                  27   authorities.” Tyler, 732 F.3d at 251; see also United States v. Stansfield, 101 F.3d 909, 918 (3d

                                  28                                                       13
                                       Case No. 17-CV-07346-LHK
                                       ORDER DEN. RESP.’S MOT. TO DISMISS; DEN. PET’R’S MOT. TO TRANSFER, APPOINTING COUNSEL
                                   1   Cir. 1996) (adopting the “might” standard). The United States Supreme Court has since

                                   2   announced a new standard; the government must now show “that there was a reasonable

                                   3   likelihood that a relevant communication would have been made to a federal officer.” Fowler,

                                   4   563 U.S. at 670.

                                   5          In Fowler, the United States Supreme Court considered what the Tampering Counts

                                   6   require “when a defendant (1) kills a victim, (2) with an intent (a) to prevent a communication (b)

                                   7   about the commission or possible commission of a federal offense but (c) to law enforcement

                                   8   officers in general rather than to some specific law enforcement officer or set of officers which the

                                   9   defendant has in mind.” Fowler, 563 U.S. at 672 (emphasis in original). The Court envisioned

                                  10   this question arising when a defendant “was not thinking specifically about federal officers, but he

                                  11   would nonetheless have wanted to prevent communication with federal officers from taking place

                                  12   (had he considered the matter).” Id. The Court concluded the government must show more than
Northern District of California
 United States District Court




                                  13   that a communication to federal officers might occur, for two reasons. First, the statute requires

                                  14   the defendant to intend to prevent a relevant communication, and one cannot intend to prevent

                                  15   something that could not possibly occur. Second, without some floor to the standard, the statute

                                  16   would sweep in state and local investigations, which would impermissibly extend the statute’s

                                  17   reach beyond the “federal area that Congress had in mind.” Id. at 674-75. Accordingly, the Court

                                  18   held the “the Government must show that the likelihood of communication to a federal officer was

                                  19   more than remote, outlandish, or simply hypothetical.” Id. at 678.

                                  20          Because at the time of petitioner’s conviction the government only needed to show the

                                  21   witness “might” communicate with the federal authorities and now the government must show

                                  22   there is “a reasonable likelihood” the witness would communicate with federal authorities, the

                                  23   government’s burden is higher now than it was at petitioner’s trial.

                                  24          In the Petition, petitioner argued the government’s evidence was insufficient to satisfy its

                                  25   higher Fowler burden. Pet. at 6. Notably, petitioner did not challenge the jury’s conclusion that

                                  26   she murdered Proctor, or that the murder was committed with “the relevant broad indefinite intent,

                                  27   namely, the intent to prevent the victim from communicating with (unspecified) law enforcement

                                  28                                                    14
                                       Case No. 17-CV-07346-LHK
                                       ORDER DEN. RESP.’S MOT. TO DISMISS; DEN. PET’R’S MOT. TO TRANSFER, APPOINTING COUNSEL
                                   1   officers.” Fowler, 563 U.S. at 674. Instead, petitioner challenged whether the government was

                                   2   able to show that her witness tampering fell within “the primarily federal area that Congress had in

                                   3   mind” as opposed to “purely state investigations and proceedings.” Id. at 675.

                                   4   III.   LEGAL STANDARD

                                   5          Respondent moved to dismiss the Petition for lack of jurisdiction. See generally, MTD.

                                   6   Respondent explained that the Court has jurisdiction only if petitioner comes within the escape

                                   7   hatch of Section 2255(e). See id. at 8 (citing Stephens, 464 F.3d at 898); see also supra II.A

                                   8   (providing an overview of escape hatch petitions). As explained above, the escape hatch of

                                   9   Section 2255(e) is an exception to the general bar against using Section 2241 to collaterally attack

                                  10   a conviction or sentence, and is available to a petitioner who “(1) makes a claim of actual

                                  11   innocence, and (2) has not had an unobstructed procedural shot at presenting that claim.”

                                  12   Stephens, 464 F.3d at 898. Without providing argument or citing authority that supports its
Northern District of California
 United States District Court




                                  13   contention, respondent assumed that because jurisdiction is not invoked unless petitioner falls

                                  14   within the escape hatch, petitioner must prove actual innocence to invoke jurisdiction. See MTD

                                  15   at 10 (“To proceed on her present petition . . . Bell must show that no reasonable juror . . . could

                                  16   conclude that it is ‘reasonably likely under the circumstances that . . . at least one of [Proctor’s]

                                  17   relevant communications would have been made to a federal officer. . . . Bell has not made (and

                                  18   cannot make) that showing.”) (emphasis added) (citations omitted). However, respondent glossed

                                  19   over the fact that proving actual innocence by a preponderance of the evidence is petitioner’s

                                  20   ultimate burden on her habeas petition. See Lorentsen, 223 F.3d at 954. Respondent would thus

                                  21   require petitioner to meet her ultimate burden of proof on her habeas petition in order to invoke

                                  22   jurisdiction to have the opportunity to meet her ultimate burden of proof.

                                  23          The Court disagrees with respondent for two reasons. First, respondent provided no

                                  24   citation to a decision that expressly requires petitioner to meet her ultimate burden in order to

                                  25   survive dismissal, and the balance of case law appears to apply a lesser burden. Second, requiring

                                  26   petitioner to meet her ultimate burden to invoke jurisdiction to have the opportunity to litigate her

                                  27   habeas petition appears to conflict with what a petitioner is generally required to show in

                                  28                                                      15
                                       Case No. 17-CV-07346-LHK
                                       ORDER DEN. RESP.’S MOT. TO DISMISS; DEN. PET’R’S MOT. TO TRANSFER, APPOINTING COUNSEL
                                   1   analogous circumstances. Following Ninth Circuit precedent in analogous circumstances, the

                                   2   Court will require petitioner to satisfy a summary judgment standard.

                                   3          A.      The Ninth Circuit Does Not Require Petitioner to Meet Her Ultimate Burden
                                                      in Order to Invoke Jurisdiction
                                   4

                                   5          The first reason the Court rejects respondent’s proposed burden is that the Ninth Circuit

                                   6   has not expressly required a petitioner to satisfy such a high burden at the dismissal stage.

                                   7   Respondent relied on two Ninth Circuit cases - Stephens and Lorentsen - for its contention that

                                   8   petitioner must meet her ultimate burden at the dismissal stage. See MTD at 8 (citing Stephens,

                                   9   464 F.3d at 899; Lorentsen, 223 F.3d at 956). However, only Stephens appears to have applied a

                                  10   high burden for jurisdiction to be invoked, and even that case did not expressly require the

                                  11   petitioner to prove actual innocence by a preponderance of the evidence in order to have his

                                  12   escape hatch petition heard. Lorentsen and other Ninth Circuit cases require a lesser showing.
Northern District of California
 United States District Court




                                  13          In Stephens, the petitioner brought an escape hatch petition and contended that he was

                                  14   actually innocent of his conviction based on an intervening change in the law. See 464 F.3d at

                                  15   898. The Ninth Circuit observed that the change in the law was “not, by itself, a claim of actual

                                  16   innocence. Rather, it is a claim that the jury has not been” properly instructed. Id. at 899.

                                  17   Because “the mere fact of an improper instruction is not sufficient to meet the test for actual

                                  18   innocence,” the court examined the evidence against the petitioner. See id. It concluded that the

                                  19   evidence against the petitioner “was sufficiently strong that we cannot conclude that it is more

                                  20   likely than not that no reasonable juror, properly instructed as to the elements of the crime, would

                                  21   have found him guilty.” Id. (affirming district court’s dismissal). While this echoes what a

                                  22   petitioner must ultimately prove to prevail on an escape hatch petition, the Ninth Circuit did not

                                  23   expressly state that a petitioner must prove actual innocence by a preponderance of the evidence in

                                  24   order to bring the petition See generally id. In fact, the Ninth Circuit stated that “a § 2241

                                  25   petition is available under the ‘escape hatch’ of § 2255 when a petitioner (1) makes a claim of

                                  26   actual innocence . . . .”. Id. at 898 (emphases added).

                                  27          In Lorentson, the Ninth Circuit held that the district court lacked jurisdiction over an

                                  28                                                    16
                                       Case No. 17-CV-07346-LHK
                                       ORDER DEN. RESP.’S MOT. TO DISMISS; DEN. PET’R’S MOT. TO TRANSFER, APPOINTING COUNSEL
                                   1   escape hatch petition. See 223 F.3d 950. However, the court did not so hold because petitioner

                                   2   had failed to meet the ultimate burden of proof. Instead, the court held jurisdiction had not been

                                   3   invoked because the petitioner had failed to produce any evidence at all. See id. at 955-56

                                   4   (“Finally, at no time during these proceedings has Petitioner submitted a declaration (or any other

                                   5   evidence) suggesting that he did not drive the pickup truck to the methamphetamine lab on the day

                                   6   of his arrest or that the shotgun was not in the truck when he drove it to the methamphetamine lab

                                   7   that day.”). Thus, respondent is incorrect in suggesting that Lorentsen requires petitioner to meet

                                   8   her ultimate burden of proof to invoke jurisdiction. See MTD at 21. At most, Lorentsen requires

                                   9   petitioner to make some showing in support of her actual innocence.

                                  10          Like Lorentsen, the Ninth Circuit’s other decisions appear to require only some evidence

                                  11   in support of actual innocence for jurisdiction to attach to an escape hatch petition, not to meet the

                                  12   ultimate burden. Where the court has held that jurisdiction was invoked, the petitioner made only
Northern District of California
 United States District Court




                                  13   “a showing of actual innocence.” Alaimalo, 645 F.3d at 1047 (emphasis added). In that decision,

                                  14   the court did not examine the evidence. Instead, it stated only that the petitioner “was convicted of

                                  15   importing methamphetamine from California to Guam, which Cabaccang held is not a crime;”

                                  16   this alone was sufficient to make “a showing” of actual innocence. Id. And where the court has

                                  17   rejected a petition for lack of jurisdiction, it is because a petitioner “introduced no evidence

                                  18   tending to show that he did not commit the” crime. Marrero v. Ives, 682 F.3d 1190, 1192–93 (9th

                                  19   Cir. 2012) (emphasis added); see also Muth v. Fondren, 676 F.3d 815, 819 (9th Cir. 2012) (“Thus,

                                  20   for Petitioner's claim to be a legitimate § 2241 petition, he must satisfy both of those

                                  21   requirements. He cannot, because he has not plausibly shown actual innocence.”) (emphasis

                                  22   added). Although the Ninth Circuit has not expressly stated exactly how much a petitioner must

                                  23   show to invoke jurisdiction over an escape hatch petition, no Ninth Circuit decision expressly

                                  24   requires petitioner to meet her ultimate burden for this purpose. Accordingly, the Court will not

                                  25   adopt respondent’s requirement that petitioner meet her ultimate burden at this stage.

                                  26                  B. When Jurisdiction and Substance Overlap, Plaintiffs Bear a Lesser Burden

                                  27          The second reason the Court rejects the burden respondent puts forward is that this burden

                                  28                                                     17
                                       Case No. 17-CV-07346-LHK
                                       ORDER DEN. RESP.’S MOT. TO DISMISS; DEN. PET’R’S MOT. TO TRANSFER, APPOINTING COUNSEL
                                   1   conflicts with what petitioners must show in analogous circumstances. Where, as here, there is a

                                   2   substantial overlap between substantive and jurisdictional analyses, the Ninth Circuit directs

                                   3   district courts to require a lesser burden of proof.

                                   4          The Ninth Circuit has reviewed dismissal orders “where issues of jurisdiction and

                                   5   substance are intertwined.” Roberts v. Corrothers, 812 F.2d 1173, 1177 (9th Cir. 1987). In such a

                                   6   circumstance, a court cannot evaluate jurisdictional arguments without “resol[ving] . . . factual

                                   7   issues which also go to the merits,” and so “a resolution of the jurisdictional facts is akin to a

                                   8   decision on the merits.” Augustine v. United States, 704 F.2d 1074, 1077 (9th Cir. 1983).

                                   9   Because merits-related questions must be answered in addressing such a motion, the court places

                                  10   the burden of proof on the moving party, rather than the non-moving party. See Roberts, 812 F.2d

                                  11   at 1177 (citing the standard under Fed. R. Civ. P. 12(b)(6)); Augustine, 704 F.2d at 1077 (citing

                                  12   the standard under Fed. R. Civ. P. 56).
Northern District of California
 United States District Court




                                  13          Here, as in Roberts and Augustine, jurisdictional and substantive issues are intertwined:

                                  14   respondent argued that petitioner cannot prove actual innocence based on the facts adduced at her

                                  15   trial, and that she cannot invoke jurisdiction because she cannot prove actual innocence. See MTD

                                  16   at 9-12. Because jurisdictional and substantive issues overlap in the Petition, respondent’s

                                  17   position that petitioner must satisfy her ultimate burden of proof at this stage, conflicts with Ninth

                                  18   Circuit precedent applying a lesser standard.

                                  19          This raises the question of what standard the Court should apply in evaluating respondent’s

                                  20   Dismissal Motion. The Ninth Circuit has articulated two different standards a district court must

                                  21   apply when jurisdiction and substance overlap. In Roberts, the court held that if jurisdiction and

                                  22   substance are intertwined, then “[d]ismissal is . . . appropriate where ‘it appears beyond doubt that

                                  23   the plaintiff can prove no set of facts in support of his claim which would entitle him to relief.’”

                                  24   812 F.2d at 1177 (applying this burden to a Section 2241 petition) (citations omitted). The court

                                  25   analogized this standard to that used in evaluating a dismissal motion brought under Federal Rule

                                  26   of Civil Procedure 12(b)(6). See id. However, in Augustine, the Ninth Circuit directed district

                                  27   courts to “employ the standard applicable to a motion for summary judgment” when ruling on a

                                  28                                                      18
                                       Case No. 17-CV-07346-LHK
                                       ORDER DEN. RESP.’S MOT. TO DISMISS; DEN. PET’R’S MOT. TO TRANSFER, APPOINTING COUNSEL
                                   1   jurisdictional motion that overlapped with the merits. 704 F.2d at 1077.

                                   2           Although respondent imposes too high a burden, the Ninth Circuit appears to require some

                                   3   factual showing in order to invoke jurisdiction over an escape hatch petition. See supra III.A.

                                   4   This counsels in favor of applying a summary judgment standard here, because that standard also

                                   5   would require petitioner to produce some facts from which a jury could find in her favor. See

                                   6   Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986) (stating the burdens on each party in a

                                   7   summary judgment motion). Moreover, the Ninth Circuit’s most recent case dealing with an

                                   8   overlap of jurisdiction and substance directed courts to apply the summary judgment standard.

                                   9   See Young v. United States, 769 F.3d 1047, 1052 (9th Cir. 2014) (quoting Augustine, 704 F.2d at

                                  10   1077). Because this is the Ninth Circuit’s most recent pronouncement of the standard that should

                                  11   be applied where jurisdiction and substance overlap, and because this standard appears to comport

                                  12   with the burden the Ninth Circuit has placed on petitioners to invoke jurisdiction over an escape
Northern District of California
 United States District Court




                                  13   hatch petition, see supra III.A, the Court will apply the summary judgment standard here.

                                  14           Accordingly, respondent will only prevail on the Dismissal Motion “if the material

                                  15   jurisdictional facts are not in dispute and the moving party is entitled to prevail as a matter of

                                  16   law.” Augustine, 704 F.2d at 1077. The Court construes the facts in the light most favorable to

                                  17   petitioner. See Young, 769 F.3d at 1059 n.2 (noting this requirement). If the Court finds there are

                                  18   disputed issues of material fact, then “the question of jurisdiction . . . should . . . await[] a

                                  19   determination on the merits.” Young, 769 F.3d at 1053.

                                  20   IV.     DISCUSSION OF DISMISSAL MOTION

                                  21           Petitioner was convicted in 1996 of witness tampering. Specifically, a jury found

                                  22   petitioner tampered with Proctor, by murder and by use of physical force and threats, to prevent

                                  23   Proctor from testifying in federal proceedings and to prevent Proctor from communicating with

                                  24   federal law enforcement. M.D. Pa. 60(b) Order at 5. In petitioner’s trial, the government

                                  25   introduced testimony from Detective Fones and Agent Diller to support the federal element of the

                                  26   witness tampering crime. See generally, Pet’r Tr. Petitioner was sentenced to life imprisonment

                                  27   for witness tampering by murder, and to 10 years’ imprisonment for witness tampering by

                                  28                                                       19
                                       Case No. 17-CV-07346-LHK
                                       ORDER DEN. RESP.’S MOT. TO DISMISS; DEN. PET’R’S MOT. TO TRANSFER, APPOINTING COUNSEL
                                   1   physical force and threats. M.D. Pa. 60(b) Order at 3.

                                   2          The instant Petition argued that petitioner’s convictions on the Tampering Counts cannot

                                   3   stand. Specifically, petitioner contended that under Fowler the government had to make a greater

                                   4   showing that Proctor would have communicated with federal law enforcement (rather than state or

                                   5   local law enforcement), and that the government had failed to meet the Fowler standard in the

                                   6   evidence adduced at petitioner’s trial. See generally, Pet.

                                   7          Respondent moved to dismiss the Petition for lack of jurisdiction. In the Dismissal

                                   8   Motion, respondent conceded petitioner is actually innocent of the Tampering Counts to the extent

                                   9   they are predicated on petitioner’s intent to prevent Proctor’s testimony at federal proceedings.

                                  10   MTD at 7, 9 (conceding actual innocence of the federal proceeding charge in light of Arthur

                                  11   Andersen). However, respondent argued the Tampering Counts were also predicated on

                                  12   petitioner’s intent to prevent Proctor from communicating with a federal law enforcement officer.
Northern District of California
 United States District Court




                                  13   Id. at 9-21. Respondent argued that petitioner “has not established” and “cannot make [the

                                  14   required] showing” that she is actually innocent of this prong because respondent can satisfy

                                  15   Fowler with the evidence from petitioner’s trial and Willie Tyler’s retrial. Id. at 8, 10.

                                  16   Respondent argued that this means the Tampering Counts stand and petitioner cannot invoke

                                  17   jurisdiction over the Petition. Id.

                                  18          As discussed, supra III, respondent would have petitioner meet too high a burden at this

                                  19   stage. Rather than meeting her ultimate burden of proof in order to invoke jurisdiction over her

                                  20   escape hatch petition, petitioner need only establish that there is a genuine dispute of material fact,

                                  21   or that respondent is not entitled to summary judgment as a matter of law.

                                  22          Petitioner will be able to invoke jurisdiction over her escape hatch petition if she

                                  23   “(1) makes a claim of actual innocence, and (2) has not had an unobstructed procedural shot at

                                  24   presenting that claim.” Stephens, 464 F.3d at 898. Here, the government concedes that petitioner

                                  25   has not had an unobstructed procedural shot at presenting her claim. MTD at 9 (“Here, Bell

                                  26   satisfies the second prong. Arthur Andersen and Fowler were decided after the conclusion of her

                                  27   initial § 2255 proceeding.”). Moreover, construing the facts in the light most favorable to

                                  28                                                     20
                                       Case No. 17-CV-07346-LHK
                                       ORDER DEN. RESP.’S MOT. TO DISMISS; DEN. PET’R’S MOT. TO TRANSFER, APPOINTING COUNSEL
                                   1   petitioner, there is evidence from petitioner’s trial and Willie Tyler’s retrial that would allow a

                                   2   reasonable juror to conclude that the government’s showing as to whether Proctor would have

                                   3   communicated with a federal law enforcement officer did not meet the Fowler standard. In

                                   4   addition, some evidence creates disputes of material fact that, when resolved, could support a

                                   5   reasonable juror’s conclusion that there was only a “remote, outlandish, or simply hypothetical”

                                   6   chance that Proctor would have communicated with federal law enforcement. Fowler, 563 U.S. at

                                   7   678. This is enough for the Petition to survive the Dismissal Motion.

                                   8          A.      The Unobstructed Procedural Shot

                                   9          In the Dismissal Motion, respondent conceded that Fowler represents a change in the law

                                  10   and petitioner has not had an unobstructed procedural shot to present her claim:

                                  11                  Here, Bell satisfies the second prong [of the Ninth Circuit’s escape-
                                                      hatch test]. Arthur Andersen and Fowler were decided after the
                                  12                  conclusion of her initial § 2255 proceeding. Additionally, since
Northern District of California
 United States District Court




                                                      Arthur Andersen and Fowler are statutory-interpretation cases, Bell
                                  13                  would not be able to file a second or successive § 2255 motion based
                                                      on “a new rule of constitutional law.”
                                  14
                                       MTD at 9. Because respondent conceded that Fowler represents a change in the law and
                                  15
                                       petitioner has not had an unobstructed procedural shot, the element of not having had an
                                  16
                                       unobstructed procedural shot has been met.
                                  17
                                              B.      Actual Innocence
                                  18
                                              In the Dismissal Motion, respondent argued that petitioner cannot establish actual
                                  19
                                       innocence because, had Proctor not been killed, it is reasonably likely she would eventually have
                                  20
                                       communicated with federal law enforcement regarding the Tyler Operation. See MTD at 9-18.
                                  21
                                       Broadly, respondent argued that the Tyler Operation would likely have been of interest to federal
                                  22
                                       law enforcement, that Proctor was still providing information regarding the Tyler Operation, and
                                  23
                                       that therefore Proctor would eventually have spoken to federal law enforcement. See id.
                                  24
                                       Respondent cited evidence from petitioner’s trial and Willie Tyler’s retrial4 that respondent argued
                                  25

                                  26
                                       4
                                  27    In its Dismissal Motion, respondent correctly notes that it is not limited to evidence it previously
                                       presented at petitioner’s trial. See MTD at 12 (citing Bousley, 523 U.S. at 624 for this rule).
                                  28                                                    21
                                       Case No. 17-CV-07346-LHK
                                       ORDER DEN. RESP.’S MOT. TO DISMISS; DEN. PET’R’S MOT. TO TRANSFER, APPOINTING COUNSEL
                                   1   would be sufficient to meet the standard articulated in Fowler.

                                   2          The Court will address respondent’s evidentiary arguments. Having reviewed the

                                   3   testimony from both trials, the Court finds evidence that undercuts respondent’s arguments. First,

                                   4   the Court finds two facts that could allow a reasonable juror to conclude Proctor was not

                                   5   reasonably likely to communicate with federal law enforcement, as required by Fowler. Second,

                                   6   the Court finds three disputes of fact that could be material to a reasonable juror’s conclusion as to

                                   7   whether respondent met the Fowler standard.

                                   8                  1.      Facts Suggesting the Federal Element Was Not Met
                                   9          To support its argument that Proctor was reasonably likely to communicate with federal

                                  10   law enforcement, respondent pointed to evidence that shows that: Proctor provided information to

                                  11   the Task Force regarding the Tyler Operation for two years before she was killed; the Tyler

                                  12   Operation crossed state lines; and the local office of the federal Drug Enforcement Administration
Northern District of California
 United States District Court




                                  13   (“DEA”) reached out to local law enforcement for assistance, and 65 percent of that office’s cases

                                  14   came from local law enforcement. MTD at 10-13 (citing Pet’r Tr. at 44-46, 54-55, 264, 300-01,

                                  15   329, 351, 363, 435-36, 450-51, 533). However, the transcripts reveal two facts from which a

                                  16   reasonable juror could conclude there was only a “remote, outlandish, or simply hypothetical”

                                  17   chance that Proctor would have communicated with federal law enforcement. Fowler, 563 U.S. at

                                  18   678.

                                  19          First, testimony at petitioner’s trial suggests that the federal government was not interested

                                  20   in the investigation on which Proctor worked. Detective Fones stated that Proctor never testified

                                  21   in a federal proceeding, nor was Proctor scheduled to do so. See Pet’r Tr. at 52:21-53:1, 58:25-

                                  22   59:2. Moreover, for “the case in particular” in which Proctor was involved, a state trooper

                                  23   “couldn’t articulate any predetermined interest” by the federal government. Id. at 329:4-9.

                                  24   Moreover, Agent Diller testified at Willie Tyler’s retrial that the persons from whom Proctor had

                                  25   purchased cocaine had been arrested and charged by local authorities. See Tyler Tr. at 267:4-12.

                                  26   Proctor’s cases had thus been handled by local, rather than state or federal, law enforcement. A

                                  27   reasonable juror could conclude that, because Proctor had been an informant for two years, her

                                  28                                                    22
                                       Case No. 17-CV-07346-LHK
                                       ORDER DEN. RESP.’S MOT. TO DISMISS; DEN. PET’R’S MOT. TO TRANSFER, APPOINTING COUNSEL
                                   1   evidence had only been used by local law enforcement, and federal authorities had not expressed

                                   2   interest in that evidence, it was not reasonably likely Proctor would communicate with federal

                                   3   officers.

                                   4           Second, testimony from Willie Tyler’s retrial suggests that cases handled by the Task

                                   5   Force did not get referred to federal authorities so automatically as respondent argued in the

                                   6   Dismissal Motion. Indeed, it appears that only a few cases made their way to federal authorities.

                                   7   At Willie Tyler’s retrial, Agent Diller outlined the Task Force’s process for referring cases up

                                   8   within the Task Force, and out to federal law enforcement:

                                   9                  The task force officer’s responsibility was to investigate drugs at a
                                                      local level. If that investigation left their area, meaning Cumberland,
                                  10                  York, or Perry Counties, that I would assume control of the
                                                      investigation from there. If it appeared that it was going to go out of
                                  11                  state or out of country, then I would contact an appropriate federal
                                                      agency. In this case, it would have been DEA.
                                  12
Northern District of California
 United States District Court




                                  13   Tyler Tr. at 259:15-21. Thus, for Proctor to have communicated with federal law enforcement,

                                  14   two steps were required: the investigation would have had to extend beyond the three counties of

                                  15   the Task Force before it was referred up to Agent Diller, and then the investigation would have to

                                  16   extend outside Pennsylvania before Agent Diller would refer it out to federal law enforcement.

                                  17   These two steps were only fulfilled “five to ten” times per year. Id. at 263:15-20. Even if a case

                                  18   were referred to federal law enforcement, Agent Diller testified that at times the case “didn’t fit

                                  19   [DEA’s] parameters for one reason or another and they didn’t . . . pick up the ball.” Id. at 261:15-

                                  20   18. In light of this testimony, and the fact that in the two years Proctor had worked for the Task

                                  21   Force her cases had not fallen into the “five to ten” that Agent Diller referred to federal authorities,

                                  22   a reasonable juror could conclude there was only a “remote, outlandish, or simply hypothetical”

                                  23   chance Proctor would have communicated with federal officers. Fowler, 563 U.S. at 678.

                                  24           Although these facts do not conflict with the fact that 65 percent of the local DEA office’s

                                  25   cases originated from local law enforcement, the latter fact illustrates where a case came from

                                  26   before federal law enforcement worked on it, not how likely it was that Proctor’s information

                                  27   about the Tyler Operation would be referred to federal law enforcement. That only “five to ten”

                                  28                                                     23
                                       Case No. 17-CV-07346-LHK
                                       ORDER DEN. RESP.’S MOT. TO DISMISS; DEN. PET’R’S MOT. TO TRANSFER, APPOINTING COUNSEL
                                   1   cases per year were referred to federal law enforcement, and then only after taking two internal

                                   2   referral steps, could suggest to a reasonable juror that the Tyler Operation was not likely to be

                                   3   referred to federal law enforcement and thus that Proctor was not reasonably likely to

                                   4   communicate with federal law enforcement.

                                   5          In light of this testimony, respondent’s argument that petitioner “cannot make [the

                                   6   required] showing” is unpersuasive. MTD at 10 (emphasis added). There is at least some

                                   7   evidence from which a reasonable juror could conclude that Proctor was not reasonably likely to

                                   8   communicate with federal law enforcement. Construing the facts in petitioner’s favor, as the

                                   9   Court must in evaluating the Dismissal Motion, see Young, 769 F.3d at 1059 n.2, the Court finds

                                  10   that petitioner can show a reasonable juror could conclude it is not reasonably likely that at least

                                  11   one of Proctor’s relevant communications would have been made to a federal officer.

                                  12                  2.      Disputed Material Facts
Northern District of California
 United States District Court




                                  13          To support its argument that Proctor was reasonably likely to communicate with federal

                                  14   law enforcement, respondent pointed to evidence that shows that: the Task Force investigated drug

                                  15   crimes for local, state, and federal prosecution; Proctor was still providing information to the Task

                                  16   Force at the time of her death; Agent Diller viewed Proctor as a potential federal witness; and

                                  17   Agent Diller was sometimes deputized to work on federal cases, so a communication between

                                  18   Agent Diller and Proctor may alone satisfy the federal element. See MTD at 10-15 (citing Pet’r Tr.

                                  19   at 44-45; Tyler Tr. at 80-82, 85, 88-89, 93-94, 96-97, 123, 126-27, 131, 257, 259-62, 264-69, 315,

                                  20   320, 349-51, 354-55, 363, 366, 378, 382-85, 391-92). However, comparing evidence from Willie

                                  21   Tyler’s retrial with the testimony from petitioner’s trial and with respondent’s arguments raises

                                  22   three genuine issues of material fact. Depending on how the three disputed facts are resolved, they

                                  23   may support a reasonable juror’s conclusion that there was only a “remote, outlandish, or simply

                                  24   hypothetical” chance that Proctor would have communicated with federal law enforcement.

                                  25   Fowler, 563 U.S. at 678.

                                  26          First, testimony from Willie Tyler’s retrial raises a dispute of material fact as to the make-

                                  27   up of the Task Force. At petitioner’s trial, the jury was told that the Task Force consisted of

                                  28                                                     24
                                       Case No. 17-CV-07346-LHK
                                       ORDER DEN. RESP.’S MOT. TO DISMISS; DEN. PET’R’S MOT. TO TRANSFER, APPOINTING COUNSEL
                                   1   “local, state and federal investigators that are formed together to investigate . . . drug acts.” Pet’r

                                   2   Tr. at 44:6-8. But at Willie Tyler’s retrial, the jury was told that the Task Force,

                                   3                   was comprised of members from local police departments who would
                                                       get together on off-duty time and investigate violations of Act 64,
                                   4                   which is the drug act in Pennsylvania. Their time would be
                                                       reimbursed to their municipality by the state Attorney General’s
                                   5                   Office.
                                   6   Tyler Tr. at 257:5-9. If the Task Force was made up of local police as stated at Willie Tyler’s

                                   7   retrial, rather than including federal investigators as represented at petitioner’s trial, and those

                                   8   local police investigated violations of Pennsylvania law and were reimbursed from a state agency,

                                   9   this would suggest that the Task Force’s focus was on state and local crimes.

                                  10           This fact is material because a reasonable juror could conclude that a Task Force focused

                                  11   on state and local crimes, rather than federal crimes, would make it less likely Proctor would

                                  12   communicate with federal law enforcement. Indeed, the Third Circuit appears to have viewed this
Northern District of California
 United States District Court




                                  13   fact as material when it affirmed petitioner’s conviction:

                                  14                   We hold that it was reasonable for the jury to infer that if Proctor had
                                                       continued to cooperate with a partially federal law enforcement body
                                  15                   regarding conduct constituting federal crimes, at least one of her
                                                       communications would have been to a federal officer or to an officer
                                  16                   authorized to act on behalf of the federal government.
                                  17   Bell, 113 F.3d at 1350 (emphasis added). The Third Circuit noted five times in its affirmance that

                                  18   the Task Force included federal officers. See id.; see also id. at 1347 (“the Tri–County Drug Task

                                  19   Force . . . was comprised of local, state, and federal investigators”); 1348 (“federal officers were

                                  20   involved in the Task Force investigation”); 1349 (“The questions upon which the disposition of

                                  21   this appeal turns, then, are . . . whether the jury could have concluded that at least one of Proctor's

                                  22   further communications with the Task Force would have been with a federal officer.”); 1350 (“it is

                                  23   unclear whether Bell knew that the Task Force was a joint federal-state effort, but it is clear that it

                                  24   in fact was”). That the Third Circuit saw a need to emphasize the composition of the Task Force

                                  25   suggests its analysis may have changed if the Task Force were in fact comprised of only

                                  26   “members of local police departments.”

                                  27           Second, the testimony from Willie Tyler’s retrial raises a dispute of material fact as to

                                  28                                                      25
                                       Case No. 17-CV-07346-LHK
                                       ORDER DEN. RESP.’S MOT. TO DISMISS; DEN. PET’R’S MOT. TO TRANSFER, APPOINTING COUNSEL
                                   1   whether Proctor was still providing information to the Task Force at the time of her murder. At

                                   2   petitioner’s trial Detective Fones testified Proctor was not working on new cases but “was still

                                   3   providing information about the drug trade in” Carlisle and Harrisburg at the time of her murder.

                                   4   Pet’r Tr. at 57:22-25. Petitioner’s counsel attempted to elicit testimony that Proctor “was not

                                   5   doing any more undercover work” at the time of her murder, id. at 58:11-12, but the question went

                                   6   unanswered, see id. However, at Willie Tyler’s retrial, Detective Fones testified that Proctor was

                                   7   no longer performing undercover work at the time of her murder. See Tyler Tr. at 89:7-10 (“Q.

                                   8   Now, aside from her testimony in the four cases, you specifically, did you intend to use her at that

                                   9   time in any further undercover capacities? A. I did not.”). In addition, Detective Fones’s

                                  10   testimony suggests that Proctor was no longer providing information to the Task Force at the time

                                  11   of her murder. See id. at 131:19-22 (“Was Ms. Proctor still an active participant with you and

                                  12   your force as of April 21st, 1992, when she was found dead? And your answer was, There was no
Northern District of California
 United States District Court




                                  13   ongoing investigation.”) (reading testimony into the record from state proceedings); 132:15-22

                                  14   (“the question was asked of you, As of . . . April 21st, 1992, was Ms. Proctor working on any

                                  15   other active cases? Your answer was, No, she wasn’t. She was only involved with those four

                                  16   individuals, and that only lasted for a month or two. Her only involvement with us still at the time

                                  17   was testifying at preliminary hearings and trials at the time. There was no active cases.”) (same).

                                  18   This raises a dispute of fact as to whether Proctor was still providing information at the time of her

                                  19   murder, or whether Proctor’s information-gathering was complete by that time. This fact is

                                  20   material because, if Proctor had never communicated with federal law enforcement while working

                                  21   as an informant, and Proctor’s work as an informant had finished, a reasonable juror could

                                  22   conclude Proctor was not reasonably likely to communicate with federal law enforcement in the

                                  23   future.

                                  24             Third and finally, respondent argued that because Agent Diller was sometimes deputized to

                                  25   work on federal cases, “[a] reasonable juror . . . could conclude . . . that Agent Diller was a

                                  26   qualifying law enforcement officer.” MTD at 15. Respondent thus implied that communication

                                  27   between Proctor and Agent Diller would fulfill the federal element of the Tampering Counts. See

                                  28                                                     26
                                       Case No. 17-CV-07346-LHK
                                       ORDER DEN. RESP.’S MOT. TO DISMISS; DEN. PET’R’S MOT. TO TRANSFER, APPOINTING COUNSEL
                                   1   id. However, at Willie Tyler’s retrial Agent Diller testified that he was “not a federal law

                                   2   enforcement officer.” Tyler Tr. at 128:10-11. He was deputized only to work on “specific

                                   3   investigation[s],” not in general, id. at 366:23-367:6, and respondent stated that Agent Diller had

                                   4   “not . . . been deputized in the investigation in which Proctor served as an informant,” MTD at 15.

                                   5   There is thus a dispute as to whether Agent Diller qualified as a federal law enforcement officer.

                                   6   If not, then a reasonable juror could conclude that communications between Proctor and Agent

                                   7   Diller would not fulfill the statutory requirements.

                                   8          Petitioner ultimately faces a high burden of proof: she “must show that no reasonable juror

                                   9   – properly instructed post-Fowler – could conclude that it is ‘reasonably likely . . . at least one of

                                  10   [Proctor’s] relevant communications would have been made to a federal officer.’” MTD at 10.

                                  11   However, petitioner’s burden at the dismissal stage is less daunting. As the Court found, see

                                  12   supra III, petitioner need only raise a genuine dispute as to a material fact, or show respondent is
Northern District of California
 United States District Court




                                  13   not entitled to judgment as a matter of law. Construing the facts in petitioner’s favor, there appear

                                  14   to be at least two facts from which a reasonable juror could conclude Proctor was not reasonably

                                  15   likely to communicate with federal law enforcement, and three genuine disputes of material fact as

                                  16   to whether Proctor was not reasonably likely to communicate with federal law enforcement.

                                  17   Because there appear to be genuine disputes of material fact and respondent it not entitled to

                                  18   judgment as a matter of law, the Dismissal Motion is DENIED.

                                  19   V.     DISCUSSION OF TRANSFER MOTION

                                  20          Petitioner asked the Court to transfer the Petition to the Middle District of Pennsylvania

                                  21   “in the interests of justice and judicial economy.” Transfer Mot. at 2 (citing 28 U.S.C. §§ 1404,

                                  22   1406). However, the Court cannot transfer the Petition to the Middle District of Pennsylvania

                                  23   under either transfer statute, and so must deny the Transfer Motion.

                                  24          Under 28 U.S.C. § 1404, the change-of-venue statute, a civil action may be transferred “to

                                  25   any other district or division where it might have been brought or to any district or division to

                                  26   which all parties have consented.” 28 U.S.C. § 1404(a) (emphasis added). Here, petitioner’s

                                  27   Section 2241 petition could only be brought in the Northern District of California, because it is

                                  28                                                     27
                                       Case No. 17-CV-07346-LHK
                                       ORDER DEN. RESP.’S MOT. TO DISMISS; DEN. PET’R’S MOT. TO TRANSFER, APPOINTING COUNSEL
                                   1   where petitioner is confined. Rumsfeld, 542 U.S. at 442 (explaining a habeas petition must be

                                   2   brought in the district where the petitioner is confined). Because the Petition could not have been

                                   3   brought in the Middle District of Pennsylvania, the first element of the change-of-venue statute

                                   4   does not apply, and the Court cannot transfer it to that District under that element.

                                   5          Nor could the Court transfer the Petition under the second part of the statute, to a district to

                                   6   which all parties have consented, because respondent has not stated it would consent to proceeding

                                   7   in the Middle District of Pennsylvania. In light of its opposition to the Transfer Motion,

                                   8   respondent presumably would not consent to litigating in that District. See Dkt. No. 22 (opposing

                                   9   the Transfer Motion). Because neither element of the change-of-venue statute is met, the Court

                                  10   cannot transfer the Petition to the Middle District of Pennsylvania under that statute.

                                  11          In the alternative, petitioner relied on 28 U.S.C. § 1406. Transfer Mot. at 2. However, that

                                  12   statute only applies when a petitioner or plaintiff has “filed a case laying venue in the wrong
Northern District of California
 United States District Court




                                  13   division or district.” 28 U.S.C. § 1406(a); see also Atl. Marine Const. Co. v. U.S. Dist. Court for

                                  14   W. Dist. of Texas, 571 U.S. 49, 55 (2013) (holding this statute only operates where venue is

                                  15   “wrong”). As found, supra IV, the Northern District of California may appropriately consider the

                                  16   Petition because it has jurisdiction over petitioner’s escape hatch claim. Because venue is not

                                  17   “wrong” in the Northern District of California, 28 U.S.C. § 1406 does not apply and the Court

                                  18   cannot transfer the Petition to the Middle District of Pennsylvania under 28 U.S.C. § 1406.

                                  19          Petitioner also cited cases where a court transferred a habeas petition to the appropriate

                                  20   federal district. See id. at 2-3. However, in the cases petitioner cited, a petition was transferred

                                  21   after the court concluded it lacked jurisdiction. See Verissimo v. I.N.S., 204 F. Supp. 2d 818, 820

                                  22   (D.N.J. 2002) (transferring to Massachusetts when the respondent moved petitioner between

                                  23   facilities on the East Coast); see Holmes v. Ebbert, No. 3:15CV72, 2015 WL 631043, at *1 (M.D.

                                  24   Pa. Feb. 12, 2015) (finding that petitioner had not successfully invoked Section 2241, but instead

                                  25   meant to proceed under Section 2255, and transferring to the sentencing court). Here, the Court

                                  26   has found that it has jurisdiction over the Petition because there are genuine disputes of material

                                  27   fact that affect whether a reasonable juror could conclude Proctor was not reasonably likely to

                                  28                                                     28
                                       Case No. 17-CV-07346-LHK
                                       ORDER DEN. RESP.’S MOT. TO DISMISS; DEN. PET’R’S MOT. TO TRANSFER, APPOINTING COUNSEL
                                   1   communicate with federal law enforcement, and facts upon which a reasonable juror could base a

                                   2   conclusion that Proctor would not have so communicated. See supra IV. Petitioner has not cited

                                   3   any cases wherein a court transferred a Section 2241 petition over which it had jurisdiction.

                                   4          Because the Court cannot transfer the Petition to the Middle District of Pennsylvania, the

                                   5   Transfer Motion is DENIED.

                                   6   VI.    APPOINTMENT OF COUNSEL

                                   7          The Court finds that appointment of counsel is warranted in this case because the Petition

                                   8   involves complex legal issues, petitioner is indigent, and counsel is necessary to defend

                                   9   petitioner’s due process. Accordingly, the Court appoints petitioner’s counsel from the Middle

                                  10   District of Pennsylvania.

                                  11          Petitioner has not filed a standalone motion for appointment of counsel. See generally,

                                  12   Docket. However, petitioner requested counsel in her Petition and in her Opposition, see Petition
Northern District of California
 United States District Court




                                  13   at 8, Opposition at 7, and moved to transfer to the Middle District of Pennsylvania in part because

                                  14   she has been appointed counsel in that district, see Transfer Motion at 3. Petitioner thus implicitly

                                  15   moved to be appointed counsel. In addition, FPD Kalar and Judge Rambo, to whom petitioner’s

                                  16   case in the Middle District of Pennsylvania was reassigned, have recommended that this Court

                                  17   appoint counsel. See Letters (explaining that the Petition presents “unique circumstances,” such as

                                  18   Fowler’s change to the law, the acquittal of Willie Tyler, and petitioner’s having been appointed

                                  19   CJA counsel in Pennsylvania).

                                  20          The Sixth Amendment’s right to counsel does not apply in habeas corpus actions. See

                                  21   Knaubert v. Goldsmith, 791 F.2d 722, 728 (9th Cir. 1986). Unless an evidentiary hearing is

                                  22   required, the decision to appoint counsel is within the discretion of the district court. See id.;

                                  23   Bashor v. Risley, 730 F.2d 1228, 1234 (9th Cir. 1984); Chaney v. Lewis, 801 F.2d 1191, 1196 (9th

                                  24   Cir. 1986). The courts have made appointment of counsel the exception rather than the rule by

                                  25   limiting it to: (1) capital cases; (2) cases that turn on substantial and complex procedural, legal or

                                  26   mixed legal and factual questions; (3) cases involving uneducated or mentally or physically

                                  27   impaired petitioners; (4) cases likely to require the assistance of experts either in framing or in

                                  28                                                     29
                                       Case No. 17-CV-07346-LHK
                                       ORDER DEN. RESP.’S MOT. TO DISMISS; DEN. PET’R’S MOT. TO TRANSFER, APPOINTING COUNSEL
                                   1   trying the claims; (5) cases in which the petitioner is in no position to investigate crucial facts; and

                                   2   (6) factually complex cases. See generally 1 J. Liebman & R. Hertz, Fed. Habeas Corpus Prac. &

                                   3   Proc. § 12.3b at 383-86 (2d ed. 1994). Appointment is mandatory only when the circumstances of

                                   4   a particular case indicate that appointed counsel is necessary to prevent due process violations.

                                   5   See Chaney, 801 F.2d at 1196; Eskridge v. Rhay, 345 F.2d 778, 782 (9th Cir. 1965). Considering

                                   6   these factors, counsel is warranted here.

                                   7          First, that petitioner was appointed counsel in the Middle District of Pennsylvania

                                   8   demonstrates that, at least as of 2016, petitioner was financially unable to obtain representation.

                                   9   See Letters; see also, Order, United States v. Bell, No. 95-cr-0163-SHP (M.D. Pa. Jul. 11, 2016)

                                  10   (appointing counsel to represent petitioner in her 60(b) Motion). Petitioner has been in continuous

                                  11   custody since the Middle District of Pennsylvania appointed counsel on her behalf, which suggests

                                  12   she has not experienced a change in financial circumstances. Moreover, the financial affidavit that
Northern District of California
 United States District Court




                                  13   petitioner submitted in support of her motion to proceed in forma pauperis suggests petitioner is

                                  14   financially eligible. See Dkt. No. 5.5

                                  15          Second, the Petition presents complex legal issues regarding both procedure and substance.
                                       For example, even the standard the Court should apply to respondent’s Dismissal Motion is not
                                  16
                                       clearly defined by Ninth Circuit precedent, and requires lengthy analysis. See supra III.
                                  17
                                       Moreover, both FPD Kalar and Judge Rambo believed counsel is warranted. See Letters. The
                                  18
                                       Court concludes that appointment of counsel will help petitioner to pursue relief, and the Court to
                                  19
                                       adjudicate the Petition.
                                  20
                                              Finally, the Court notes that respondent’s position in the Dismissal Motion is inconsistent
                                  21
                                       with the government’s arguments in the Middle District of Pennsylvania. There, the government
                                  22

                                  23

                                  24   5
                                         The Court denied petitioner’s motion to proceed in forma pauperis, finding petitioner was able to
                                  25   pay the $5.00 filing fee for the Petition. See Dkt. No. 9. In reliance on the Trust Fund Specialist’s
                                       Statement in the Certificate of Funds, the Court stated that “the average deposit[] into petitioner’s
                                  26   trust account . . . was $1848.26.” Id.; see also Dkt. No. 5 at 5. However, a subsequent review of
                                       trust account transactions suggests the Trust Fund Specialist provided the aggregate deposits
                                  27   rather than the average deposits. Compare Dkt. No. 5 at 6-15 with Dkt. No. 5 at 5. Nonetheless,
                                       that petitioner is able to pay a $5.00 filing fee does not mean she is able to retain counsel.
                                  28                                                       30
                                       Case No. 17-CV-07346-LHK
                                       ORDER DEN. RESP.’S MOT. TO DISMISS; DEN. PET’R’S MOT. TO TRANSFER, APPOINTING COUNSEL
                                   1   argued petitioner was not entitled to relief under 60(b) because “there is a tried and true remedy

                                   2   available for [her] to pursue” – a Section 2241 petition in California. 60(b) Opp’n at 10; see also

                                   3   id., at 2, 11, 13. Respondent’s inconsistencies, coupled with the fact that Willie Tyler obtained

                                   4   relief from the Middle District of Pennsylvania on the same arguments raised in the Petition,

                                   5   suggests due process would best be served by granting petitioner counsel request. See Russell v.

                                   6   Rolfs, 893 F.2d 1033, 1034-35, 1038-39 (9th Cir. 1990) (applying judicial estoppel where the

                                   7   government reversed its arguments between state and federal court and chastising the government

                                   8   for changing course); accord Whaley v. Belleque, 520 F.3d 997, 999, 1002 (9th Cir. 2008) (same).

                                   9           The Middle District of Pennsylvania appointed Edward Rymsza, Esq., under the Criminal
                                       Justice Act to represent petitioner in post-conviction proceedings. See 60(b) Mot. The FPD stated
                                  10
                                       Mr. Rymsza is willing and able to represent petitioner in this proceeding. See Letters. Because
                                  11
                                       the Court concludes that counsel is necessary to safeguard petitioner’s due process, the Court
                                  12
Northern District of California
 United States District Court




                                       GRANTS petitioner’s implicit motion for appointment of counsel. Mr. Rymsza will be appointed
                                  13
                                       to represent petitioner in this case.
                                  14
                                       VII.    CONCLUSION
                                  15
                                               For the foregoing reasons, respondent’s Dismissal Motion and petitioner’s Transfer Motion
                                  16
                                       are DENIED. Petitioner’s implied motion for appointment of counsel is GRANTED.
                                  17
                                               It is ordered that the attorney whose name and contact information are listed below is
                                  18
                                       appointed as counsel to represent petitioner.
                                  19
                                                       Edward J. Rymsza, Esq.
                                  20                   Miele & Rymsza P.C.
                                                       125 E Third St .
                                  21                   Williamsport Pennsylvania 17701
                                                       (570) 322-2113 (telephone)
                                  22                   (570) 322-8813 (facsimile)
                                                       rymsza@comcast.net
                                  23
                                               Respondent shall file with the court and serve on petitioner and petitioner’s counsel, within
                                  24
                                       sixty days of the date this order is filed, an answer conforming in all respects to Rule 5 of the
                                  25
                                       Rules Governing Section 2254 Cases, showing cause why a writ of habeas corpus should not be
                                  26
                                       granted. Respondent shall file with the answer and serve on petitioner and petitioner’s counsel a
                                  27

                                  28                                                     31
                                       Case No. 17-CV-07346-LHK
                                       ORDER DEN. RESP.’S MOT. TO DISMISS; DEN. PET’R’S MOT. TO TRANSFER, APPOINTING COUNSEL
                                   1   copy of all portions of the underlying criminal record that have been transcribed previously and

                                   2   that are relevant to a determination of the issues presented by the petition. If petitioner wishes to

                                   3   respond to the answer, petitioner shall do so by filing a traverse with the court and serving it on

                                   4   respondent within thirty days of the date the answer is filed.

                                   5   IT IS SO ORDERED.

                                   6   Dated: March 13, 2019

                                   7                                                    ______________________________________
                                                                                        LUCY H. KOH
                                   8                                                    United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                                     32
                                       Case No. 17-CV-07346-LHK
                                       ORDER DEN. RESP.’S MOT. TO DISMISS; DEN. PET’R’S MOT. TO TRANSFER, APPOINTING COUNSEL
